 Case 3:16-cv-01344-RJD Document 71 Filed 02/21/19 Page 1 of 2 Page ID #154




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

ADM TRUCKING, INC.,                           )
                                              )
        Plaintiff,                            )
                                              )
vs.                                           ) Case No.: 3:16-cv-1344-RJD
                                              )
DHILLON BROS. TRUCKING, INC. and              )
MOHAMMAD SHARIF DHILLON,                      )
                                              )
        Defendants/Third-Party Plaintiffs,    )
                                              )
vs.                                           )
                                              )
PAMELA BRENNAN, Special Administrator )
of the Estate of Rose Fridrich, Deceased, and )
LEANNA HAAS,                                  )
                                              )
        Third-Party Defendants.               )

                                            ORDER

DALY, Magistrate Judge:

       This matter comes before the Court on the Motion for Finding Good Faith Settlement filed

by Defendants Mohammad Sharif Dhillon and Dhillon Bros. Trucking, Inc. (Doc. 69). The Court

has considered the motion and GRANTS the same. The Court finds that the settlement agreement

entered into between Plaintiff ADM Trucking, Inc. and Defendants Mohammad Sharif Dhillon

and Dhillon Bros. Trucking, Inc. was entered into in good faith pursuant to 740 ILCS 100/.01 and

that any contribution, negligence, intentional tort, or other claims arising from the November 17,

2015 motor vehicle accident, whether now pending or which may be filed in the future, against

Mohammad Sharif Dhillon and Dhillon Bros. Trucking, Inc. in this action, are hereby dismissed

with prejudice and are hereby extinguished without costs to Mohammad Sharif Dhillon and

Dhillon Bros. Trucking, Inc.
Case 3:16-cv-01344-RJD Document 71 Filed 02/21/19 Page 2 of 2 Page ID #155




IT IS SO ORDERED.

DATED: February 21, 2019


                                        s/ Reona J. Daly
                                        Hon. Reona J. Daly
                                        United States Magistrate Judge




                                    2
